Citation Nr: 1219993	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  09-03 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for carcinoma, postoperative left mastectomy (claimed as left breast cancer).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from November 1981 to October 1989, from August 1990 to May 1991, and from August 1994 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The August 2007 decision, in part, denied service connection for carcinoma, postoperative left mastectomy.  In September 2007, the Veteran filed a notice of disagreement (NOD) and a statement of the case (SOC) was issued in April 2008.  In June 2008, within the requisite period for filing a timely substantive appeal, the Veteran submitted additional evidence and stated it was in support of her pending appeal.  In January 2009, the RO informed the Veteran that her claim was being treated as a new claim to reopen because a substantive appeal was not received in a timely fashion to perfect the appeal.  A VA Form 9 (Appeal to Board of Veterans' Appeals) was received from the Veteran in February 2009, which would be untimely, although the form was dated in May 2008.  In any case, the RO issued a supplemental statement of the case (SSOC) in July 2009 and certified the issue to the Board in September 2009. 

The United States Court of Appeals for Veterans Claims (Court) has held that the NOD is a jurisdictional filing and that a timely substantive appeal is not necessary to confer jurisdiction on the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  If the RO or Board take actions to indicate that an issue is on appeal or the RO fails to close the appeal, thereby indicating to the Veteran that an appeal was perfected, the Board likely has jurisdiction of the issue, regardless of whether there is a substantive appeal.  See, e.g., Gonzales-Morales v. Principi, 16 Vet. App. 556, 557 (2003).  In the Veteran's case, she filed a statement within the requisite period for filing a timely substantive appeal and indicated that she was submitting evidence in support of her appeal.  Additionally, the RO issued a SSOC and ultimately certified the issue to the Board for appellate review.  Given these circumstances, the Board finds that the claim of service connection for carcinoma, postoperative left mastectomy, is properly before the Board regardless of any timeliness deficiencies associated with the filing of the substantive appeal.  See Percy, 23 Vet. App. at 37.


FINDING OF FACT

The Veteran's carcinoma, postoperative left mastectomy, as likely as not had its clinical onset during active military service.


CONCLUSION OF LAW

The criteria for service connection for carcinoma, postoperative left mastectomy, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this decision, the Board grants service connection for carcinoma, postoperative left mastectomy.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, such as a malignant tumor, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Veteran asserts that she developed cancer in her left breast during active military service or shortly thereafter.  She states that several tests showed abnormal results in her left breast by 2006.  The Veteran believes that the abnormal tests represented cancer even if a specific diagnosis was not made until a later date.  Thus, she contends that service connection is warranted for left breast cancer or carcinoma.

In regards to whether the Veteran has the claimed disability, a January 2007 report from the Pensacola Naval Hospital of a needle biopsy of the left breast revealed a final diagnosis of invasive ductal carcinoma, .8cm tumor, with extensive ductal carcinoma in situ.  Thereafter, in February 2007, the Veteran underwent a left simple mastectomy and axillary node dissection.  Thus, the evidence shows that the Veteran has the claimed disability of left breast cancer, best characterized as carcinoma, postoperative left mastectomy.  As the current disability element of the claim is established, the salient question is whether the carcinoma, postoperative left mastectomy, had its clinical onset during military service or is otherwise related to military service, or whether the malignant tumor manifested to a compensable degree within one year of her separation from service.

The Veteran's service treatment records from all three periods of active service are negative for a diagnosis of breast cancer and an August 2005 separation examination was normal regarding the breast examination.  Nevertheless, she has a history of left breast calcification seen on mammogram as early as May 2005 when she was still on active duty.  Another mammogram in June 2005 also showed probable left breast benign skin calcification.  A September 2005 mammogram indicated there was a suspicious abnormality requiring further evaluation, but there was low suspicion for malignancy.  Thus, there is some indication of abnormal testing involving the left breast during service although cancer was not identified at that time.

Subsequent to another abnormal mammogram after service in April 2006, a needle biopsy was taken from the left breast in June 2006.  Benign fibrocystic breast tissue and calcifications were seen without evidence of malignancy.  After another mammogram was abnormal in October 2006, the January 2007 biopsy was administered, which showed carcinoma in the left breast as detailed previously.  Based on this evidence, a malignant tumor of the left breast was not identified until just over 13 months after the Veteran's separation from service, which would be outside of the one year time period for the presumptive provisions pertaining to service connection for chronic diseases to apply.

The possible relationship between the Veteran's left breast cancer and the prior abnormal testing was addressed in an August 2007 letter by R.C. Dwyer, M.D., one of the Veteran's treating physicians at the Naval Hospital in Pensacola, Florida.  Dr. Dwyer recounted an accurate medical history and then provided the following opinion:

Clearly, [the Veteran] had breast cancer prior to 24 April 2006.  Present evidence strongly supports the conclusion that the lesion in the posterior left breast noted in the Charleston studies in May 2005 was the first presentation of a lesion that was ultimately proven to be invasive ductal cancer.  Delayed confirmation of the diagnosis was due to circumstances beyond her control.

In November 2007, VA physician M.L. Brawn, D.O., reviewed the claims file and provided an opinion on the matter.  After noting an accurate medical history, Dr. Brawn gave the following opinion:

Not all calcifications are cancerous and fibrocystic and dense breast tissues are more difficult to assess objectively.  However, the vast majority of needle biopsies are found to be benign.  This is to be expected.  Only a few will turn out to be positive for cancer.  It is not unusual for a patient to have several negative needle biopsies, then eventually one that turns out to be positive for cancer.  This does not mean that the prior biopsies were inadequate; only that there is no diagnosis of cancer at that time.  No one can say whether they will become cancerous; this is the nature of serial surveillance of patients.  The initial specimen contained calcifications and was found to be benign.  I cannot say, whether the cancer diagnosed in 2007 was present in 2006, without resorting to mere speculation.

Dr. Dwyer authored another letter dated in June 2008.  He first noted that the same type of lesion was seen both in May 2005 and June 2005.  Dr. Dwyer noted that the lesion was identified as a "probably" benign skin calcification, but that this turned out to be incorrect.  He stated that although the mammographer was eventually proved incorrect, early detection of breast cancer is not a precise process and there is an art and science to it.  Dr. Dwyer indicated that Dr. Brawn implied a misunderstanding of the June 2006 biopsy as it was an open surgical biopsy under anesthesia rather than a "needle biopsy."  Dr. Dwyer also stated that he totally disagreed with the Dr. Brawn's statement that indicated that all the earlier biopsies were adequate and that cancer developed later in the same area.  He stated that it would be coincidental to a statistically unbelievable degree.  Although Dr. Dwyer agreed in part with Dr. Brawn's conclusion that the cancer diagnosed in 2007 would involve speculation were it deemed to be the same cancer that the biopsy in 2006 then failed to reveal, he indicated that such an analysis implies an accuracy rate for needle-localized wire-guided biopsy that is more generous than is the case.  In support, Dr. Dwyer attached to his letter a medical research article titled "Needle-localized Breast Biopsy:  Why Do We Fail?"  Dr. Dwyer then set forth the following opinion:

I believe the science favors my interpretation that this same set of calcifications, first noted in May 2005, can be followed sequentially through [the Veteran's] mammographic history until successful removal in January 2007.  Given that breast cancers take time to grow until large enough to be discovered, the mammographic presentation of her breast cancer first appeared in May 2005.  To arrive at that state numerous cell cycles (doubling times for cancer cells) had to have occurred.  There is no hard rule on growth rates of cancer cells but there is ample evidence that months/cycle, not hours or days, is the norm.  That would place the patient's first cancer cell division well within her active service.  

Dr. Dwyer concluded that VA was using speculation and unwarranted assumptions when lending greater weight to Dr. Brawn's opinion over his opinion given that he deals with breast cancer patients on a near-daily basis.

In May 2009, the claims file was forwarded to Dr. Brawn for another opinion on the matter.  Dr. Brawn noted an accurate medical history and considered Dr. Dwyer's opinion.  The diagnosis was left invasive intraductal carcinoma, status post left simple mastectomy with lymph node dissection.  Dr. Brawn stated that the disability was less likely than not caused by or related to military service.  Dr. Brawn stated the following:

Dr. Dwyer's letter on behalf of the [V]eteran is reviewed and his passion for his patient is appreciated.  Condescension of other medical professionals is a poor substitute for medical reasoning and facts.  The kindly provided, timely article concerning needle biopsy failure is excellent and clearly shows a needle biopsy failure rate of 2.5%.  I must agree with Dr. Dwyer that there is a 2.5% chance of prior failure to diagnose.  Based on VA criteria for [Compensation and Pension]  opinions, the 2.5% chance of needle biopsy failure to diagnose a pre-existing breast cancer is, in fact, less likely than not, definitely not as likely as not (50/50 chance), and just within the realm of possibility.  The Veteran's breast cancer was diagnosed in a new irregular mass that was not present until 2007.  The medical expertise to determine the actual date of onset does not exist; therefore, a statement otherwise, is purely speculative.

For this issue on appeal, there are two sets of conflicting medical opinions with respect to the timing of the clinical onset of the Veteran's left breast cancer.  The Board must weigh the opinions in light of the entire record.  See, e.g., Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Notably, Dr. Brawn was able to review the evidence in the claims file while it does not appear that Dr. Dwyer had access to the claims file.  Even so, the Court has held that a medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  It appears that Dr. Dwyer's opinion is based on an accurate history, particularly as it relates to the series of mammograms and biopsies that preceded the cancer diagnosis.  Although Dr. Dwyer did not review the claims file, he was personally involved in much of the Veteran's treatment during the relevant time period as he was one of her treating physicians at Pensacola Naval Hospital.  Thus, the Board does not find Dr. Dwyer's opinion on the matter to be less persuasive solely because there was no claims file review.

Dr. Brawn provided an opinion with supporting rationale essentially indicating that it is not medically possible to say that the Veteran's left breast cancer had an onset any earlier than the positive biopsy result in January 2007.  That is, such a finding can only be made when resorting to speculation.  The opinion is somewhat persuasive as Dr. Brawn noted that it is not unusual for a patient to have several negative tests before one turns out to be positive for cancer.  In the Veteran's case, the mammogram and biopsy reports prior to January 2007 did indeed fail to show a definitive diagnosis of carcinoma.

In contrast, Dr. Dwyer provided a persuasive opinion indicating that the Veteran's left breast cancer was likely present as early as May 2005 when a mammogram was initially abnormal.  Dr. Dwyer noted that the abnormalities were generally in the same location, and that the growth rate of cancer cells and the sequential testing history would place the first cancer cell division within the Veteran's third period of active service.  Dr. Dwyer set forth sufficient supporting rationale for his opinion and, as a physician who deals with breast cancer patients on a near-daily basis, he may have a certain level of expertise to better address this matter.

In any case, Dr. Dwyer's opinion that the Veteran's left breast cancer had its clinical onset as early as May 2005 is no less compelling than Dr. Brawn's opinion.  In view of this information and evidence, the Board finds that, at the least, reasonable doubt exists as to the question of whether the Veteran's left breast cancer had its clinical onset during her military service.  When resolving reasonable doubt in favor of the Veteran, the Board finds that her carcinoma, postoperative left mastectomy, as likely as not had its clinical onset during active military service even though the diagnosis was not made until a later date.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for carcinoma, postoperative left mastectomy, is warranted.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.


ORDER

Service connection for carcinoma, postoperative left mastectomy, is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


